DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed July 14, 2021.  Claims 1, 3-9, 11, 13-19, 21-26 and 28-35 remain pending in the application.  
Claims 1, 3, 4, 7, 8, 9, 11, 13, 14, 21, 23, 24, 26, 29, 30, 32 and 33 are currently amended.  
Claims 2, 10, 12, 20, and 27 are canceled.
Claims 34 and 35 are newly added.

Response to Arguments
Applicant’s arguments, see REMARKS, filed July 14, 2021, with respect to claims 1,4-6,7,9, 11,15, 19, 21, 23-26, 29, 30,32 and 33 rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2020/0119790 A1) in view Ismal et al. (US 2017/0346534 A1) have been fully considered and are persuasive. The rejection is withdrawn in view of amendment filed July 14, 2021.
Applicant’s arguments, see REMARKS, filed July 14, 2021, with respect to claims 1, 8, 11, 18, 21, 28, 29 and 30 rejected under 35 USC 103 as being unpatentable over Levitsky et al. (US 2018/0269947 A1) in view of Mayer (US 2016/0308365 A1) have been fully considered and are persuasive. The rejection is withdrawn in view of amendment filed July 14, 2021.



Allowable Subject Matter
Claims 1, 3-9, 11, 13-19, 21-26 and 28-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Levitsky et al. (US 2018/0269947 A1) and Liu et al. (EP 3253116 A1), fails to teach, “providing, to the UE, scheduling information for a channel state feedback report to be received, from the UE, within a time window after the transmission of the reference signal for channel state feedback to the UE; and receiving, from the UE, the channel state feedback report within the time window after the transmission of the reference signal for channel state feedback to the UE,” as recited in claims 1, 11, 21 and 30. 
Levitsky is an exemplary reference in the relevant field of endeavor.  Levitsky discloses techniques for reception beam refinement. A base station may indicate to a user equipment (UE) a time when a reception beam refinement event may occur. The UE may initiate a synchronized reception beam refinement procedure based on receiving the indication from the base station. The UE may identify a new reception beam configuration based on data stored locally by the UE and ongoing background calculations that the UE carries out based on periodic beam reference signals. At the time indicated, the UE may adjust the reception beam configuration of a reception beam. The base station may initiate one or more link maintenance procedures based on a reception beam refinement event occurring. Such techniques may reduce the loss of data due to link degradation related to channel state feedback inconsistency (CSF) after a reception beam refinement event.  However, Levitsky fails to teach, “providing, to the UE, scheduling information for a channel state feedback report to be received, from the UE, within a time window after the transmission of the reference signal for channel state feedback to the UE; and receiving, from the UE, the channel state feedback report within the time window after the transmission of the reference signal for channel state feedback to the UE,” as recited in claims 1, 11, 21 and 30.


For these reasons claims 1, 3-9, 11, 13-19, 21-26 and 28-35 are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631   

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631